ITEMID: 001-85146
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: HABERLANDOVA AND PUR v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Renate Jaeger;Snejana Botoucharova
TEXT: The applicants, Ms Drahomíra Haberlandová and Mr Radomír Pur, are Czech nationals who were born in 1948 and 1951 respectively, and live in Zábřeh na Moravě. The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 1 March 1994 a certain P. (hereinafter “the plaintiff”) brought in the Šumperk District Court (okresní soud) a civil action against the first applicant and other persons seeking to termination and settlement of their joint ownership of immovable property and to creation of an easement.
On 8 February 2000 the District Court delivered a meritorious judgment against which the plaintiff appealed. On 17 January 2002 the Ostrava Regional Court (krajský soud) did not allow the latter’s partial withdrawal of his action. The District Court’s judgment thereby became partially final.
In a judgment of 8 July 2002 the Regional Court quashed the remaining part of the first instance judgment and remitted the relevant part of the case to the District Court which, on 4 November 2003, split for a separate hearing the plaintiff’s request to create an easement to the property and decided on the merits of his action.
On 1 February 2005 the Regional Court upheld the meritorious part of the first instance judgment and modified it in respect of fees and expenses.
On 14 June 2006 the Supreme Court (Nejvyšší soud) dismissed the plaintiff’s appeal on points of law (dovolání).
On 18 July 2006 the applicants applied for compensation pursuant to Act no. 82/1998 as amended. They claimed CZK 54,829 (EUR 2,086) in respect of pecuniary damage. The second applicant further claimed CZK 100,000 (EUR 3,805) in respect of non-pecuniary damage. The applicants finally claimed CZK 14,669 (EUR 558) in respect of fees incurred in the proceedings before the national courts.
In a letter of 15 January 2007 the Ministry of Justice informed them that their application had been accepted, that it had been found that their right to a determination of their civil claim within a reasonable time had been violated and that the second applicant had been awarded a sum of CZK 100,000 (EUR 3,805) in respect of non-pecuniary damage he might have sustained. The Ministry refused, however, the applicants’ claim regarding compensation for pecuniary damage and court fees.
On 24 July 2007 the applicants informed the Registry that they did not intend to turn to a court under section 15(2) of Act no. 82/1998 as amended.
The relevant domestic law and practice concerning remedies for the allegedly excessive length of judicial proceedings are set out in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
